PER CURIAM:
The claimants, Michael Salmon and Helen Ann Salmons, seek an award of $399.95 from *100the respondent, Division of Highways, for damage to their vehicle, a 1987 Nissan Maxima. The damage occurred while Mrs. Salmons was driving west on Interstate 64 between the Oakwood Road and Montrose exits in Kanawha County. Weather conditions were clear and sunny, and Mrs. Salmons was traveling approximately fifty miles per hour. During the drive, the claimants’ vehicle struck a large timber plank in the roadway. According to Ms. Salmons, she first noticed the obstacle when it was forty feet ahead of her vehicle, but she was unable to avoid it. As a result of the collision, both wheels and tires on the left side of the vehicle were damaged. The cost to repair the damage totaled $339.90.
Herbert C. Boggs, an area maintenance supervisor for the respondent, testified that his responsibilities include road maintenance where the collision occurred. According to Mr. Boggs, he was unaware of any obstacles or complaints concerning obstacles in the road at the time and place of the accident.
This Court has consistently followed the principle that the respondent is neither an insurer nor a guarantor of the safety of motorists traveling on its highways. The mere existence of a foreign object on a roadway without any evidence to establish the respondent was on notice of the obstruction is insufficient to establish liability on behalf of the respondent. The evidence in this claim indicated that the respondent was unaware of this particular obstruction. Therefore, the claimant has not established negligence on the part of the respondent. Accordingly, it is the opinion of the Court that this claim must be denied.
Claim disallowed.